Citation Nr: 0829240	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-13 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a higher initial rating for left knee 
instability, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which granted service connection for left 
knee instability and assigned a 10 percent disability 
evaluation. In addition a rating in excess of 20 percent for 
residuals of a left knee injury was denied.  Finally the RO 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for a right knee 
disorder. Jurisdiction over the case was later transferred to 
the RO in Newark, New Jersey.

Service connection for residuals of a left knee injury was 
initially granted by an August 1953 rating decision with a 10 
percent disability evaluation.  By a rating decision in May 
1993, the 10 percent evaluation was increased to 20 percent.  

The Board in January 2008 remanded the claims for higher 
ratings for residuals of a left knee injury and left knee 
instability for additional development.  The Board also 
reopened the claim of entitlement to service connection for a 
right knee disorder, and remanded it for additional 
development.


FINDINGS OF FACT

1. Residuals of a left knee injury are not manifested by 
ankylosis, or by malunion of the tibia and fibula with marked 
knee or ankle disability.  Extension is limited to no more 
than 10 degrees, and flexion is not compensably limited, even 
taking into account his complaints of pain.

2. The service-connected left knee disability is manifested 
by no more than slight subluxation or lateral instability.

3. The veteran is not shown to have a right knee disorder 
that is due to any event or incident of his service, and 
arthritis of the right knee was not manifested to a 
compensable degree in the first year following separation 
from active duty.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 
percent for residuals of a left knee injury have not been 
met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5256, 5261, 5262 (2007).

2. The criteria for an initial disability rating in excess of 
10 percent for instability, residuals of a left knee injury, 
have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 
4.10, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2007).

3.  A right knee disorder was not incurred or aggravated by 
active service, and right knee arthritis may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in December 2003 and 
January 2005 correspondence of the information and evidence 
needed to substantiate and complete these claims, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
The May 2007 statement of the case and April 2008 
supplemental statement of the case specifically informed the 
veteran of the rating criteria which would provide a basis 
for an increased rating.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The claims were readjudicated in 
the April 2008 supplemental statement of the case. 
Correspondence of record provided adequate notice of how 
effective dates are assigned.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, to include an opportunity to present pertinent 
evidence.  Because the veteran has actual notice of the 
rating criteria, and because the claims have been 
readjudicated no prejudice exists.  There is not a scintilla 
of evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication.

The veteran has alleged that his service medical records are 
incomplete and that there may be missing service medical 
records pertaining to a truck accident during service.  In a 
case in which a claimant's service records are unavailable 
through no fault of his own, there is a heightened obligation 
for VA to assist the veteran in the development of his claim 
and to provide reasons or bases for any adverse decision 
rendered without these records. See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 
(1991) (holding that the heightened duty to assist a veteran 
in developing facts pertaining to his claim in a case in 
which service medical records are presumed destroyed includes 
the obligation to search for alternative medical records).

The case law does not, however, lower the legal standard for 
proving a claim for service connection. Rather, it obligates 
the Board to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).

In this case, the Board is satisfied that there in fact are 
no missing service medical records.  The available medical 
records record the occurrence of a truck accident in March 
1952, but do not reveal any treatment or diagnosis of the 
alleged right knee injury. Treatment for a left knee injury 
is shown in the records. VA has undertaken all possible 
efforts to retrieve any additional service medical records, 
and has also properly notified the veteran of the status of 
his records.  The veteran's congressman requested the 
veteran's service medical records from the National Personnel 
Records Center and was informed in June 2008 that it appeared 
that his records may have been destroyed in the 1973 fire at 
the records center.  However, this does not appear to be true 
as his records were loaned to the VA in July 1953 for his 
original claim and are contained in his claims file.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
that any additional available evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Background

Service medical records include the January 1951 induction 
examination which notes occasional left knee trouble.  The 
examination at separation from service notes an injury 
suffered to the left knee in 1952.  He apparently was treated 
for 3 months at the 128th Station Hospital, Japan.

The service medical records reveal extensive in-service 
treatment for a pre-existing left knee disability which was 
aggravated due to a re-injury in March 1952.  A hospital 
report notes that the veteran sustained a left knee cartilage 
football injury in 1949.  He was inducted into service with 
an L-3 profile. He reinjured his left knee in a truck 
accident and was evacuated to Japan. The report noted that 
the positive physical findings were limited to the left knee.  
In that regard, it is noted that no pathology of the right 
knee was found upon x-rays performed in April 1952. 

A June 1952 hospital report notes that the veteran reported a 
history of injury to the left knee in March 1952 when the 
knee was caught between the steering column and seat.  He had 
been hospitalized intermittently since.  

The service medical records and examinations prior to entry 
and upon separation from active duty do not contain any 
complaints, findings or diagnoses of a right knee disability 
or any related symptomatology.  

In June 1953, the appellant filed an application for 
disability compensation for residuals of a "knee injury" 
incurred in March 1952.  Such application contained no 
reported injury or current symptomatology of the right knee. 
The file contains VA examinations conducted in July 1953 and 
September 1958, which contain no complaints, findings or 
diagnoses of a right knee disability or related 
symptomatology.   

During a January 1993 personal hearing, the appellant 
testified that he injured his left knee, as well as his right 
knee and right hip, in March 1952 when the truck he was 
driving was struck by a train.  He further testified that 
while he complained of pain in his right knee and hip during 
inpatient care following the accident, treatment was limited 
to his left knee due to severity of the injury.  
Additionally, he testified that he reported right knee and 
hip pain to his private physician following separation from 
service, but was only recently referred to a 
specialist for a comprehensive evaluation.  Finally, he 
stated that he has suffered no post service injuries to his 
right knee, and has suffered from pain and instability of 
that knee since separation from service.   
 
At a March 2004 VA examination the veteran gave a history of 
sustaining injuries to both knees in service in 1952 when his 
truck was struck by a train.  He has had trouble with both 
knees since.  He has undergone 3 operations on his right 
knee, and was being considered for left knee surgery. The 
examiner noted that he was quite limited in his ability to 
stand and walk due to knee pain.  In the late 1990s he was 
apparently hit by lightning which fractured the right 
patella.  It never healed properly and he had it removed and 
had a previous right total knee replacement redone.  He 
continues to have pain requiring oxycodone or propoxyphene.  
He wears bilateral knee braces.  Range of motion was from -5 
to 125 degrees on the right with minimal discomfort; and -5 
to 90 degrees on the left with moderate pain at maximum 
flexion.  Each knee had +2 mediolateral laxity and +1 
anteroposterior laxity.  There was moderate effusion in the 
left knee.  No tenderness about either knee, and no warmth or 
discoloration. X-rays revealed advanced osteoarthritis 
throughout the left knee.  The diagnosis was status post 
revision of right total knee replacement for post traumatic 
arthritis of the right knee; and, post traumatic arthritis of 
the left knee.

The examiner opined that the status of the veteran's knees 
would cause significant impairment in prolonged standing and 
walking, and he would be unable to kneel or squat. His range 
of motion would be expected to be less and his function less 
during flare-ups and with repetitive activities. it is not 
possible to quantify how much.

In an October 2005 letter Frederick C. Balduini, M.D., noted 
he had treated the veteran since the mid 1980s for shoulder 
and knee problems.  He noted the veteran was involved in a 
motor vehicle accident in service and had documented 
treatment to the left knee that being the more significant of 
the two injuries.   He opined that:

I can fairly safely state without 
reservation that the type of pathology 
that [veteran] now demonstrates in his 
right knee has been evolving over 
decades, and the mechanism by which he 
originally sustained his injury and the 
subsequent symptomatology that has 
evolved over the years, in my opinion, is 
most certainly related to the type of 
trauma he sustained related to the motor 
vehicle accident while he was in the 
service.

He has no other history of significant 
trauma to the right knee. Other than the 
motor vehicle accident he describes, his 
mechanism for evolving into such a stage 
of osteoarthritis would be unusual, 
otherwise.

It is my belief, within a reasonable 
degree of medical certainty, that the 
symptomatology which he presently 
demonstrates is related to trauma on a 
temporal basis, related by [veteran] 
occurring while he was in the service, 
resulting in both left and right knee 
pathology.

At an April 2008 VA examination the examiner noted that he 
reviewed the claims file at the time of examination.  The 
examiner noted the veteran was involved in a truck injury in 
service in 1952 when his truck was struck by a train.  The 
veteran stated that he developed a bilateral knee condition 
which affects him to the present time.  The examiner noted 
that the claims file contains no documentation of any 
treatment for a right knee condition. His May 1953 discharge 
report was also silent as to any evidence of a right knee 
condition.  The veteran had surgery to replace his right knee 
twice, first in the 1980s.  In the 1990s he was struck by 
lightning and underwent surgery to remove a fractured 
patella, he then had a second total right knee replacement.  

The veteran had subjective complaints of bilateral knee pain 
described as severe and constant.  He presented with a 
moderate antalgic gait.  He denied the use of canes, 
crutches, walkers, braces, or wheelchairs. He had difficulty 
in prolonged standing and walking for more than 10 minutes.  
The range of motion was from extension of 10 degrees and 90 
degrees of flexion bilaterally.  There was moderate pain of 
both knees from 80 to 90 degrees.  With repetitive use range 
of motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance.  He denied any flare-ups.  No 
instability of either knee was noted. Drawer and McMurray 
signs were negative. Moderate tenderness of both knees was 
noted along the anterior and mediolateral aspect of both 
knees with mild to moderate swelling but no crepitance.  
There were no recent diagnostic reports for review.  The 
examiner opined that:

It is my medical opinion that the 
veteran's current right knee condition is 
not caused by or as a result of military 
service.  My medical opinion is based 
upon the history and physical examination 
of the veteran and the review of the c-
file and noted that there was, as noted 
as above, no treatment rendered to the 
right knee while in the military service 
and a discharge physical examination of 
05/01/53 had no evidence of a right knee 
condition.  Again, the c-file was 
available for my review. The c-file was 
reviewed at the time of examination.

Of record are private medical reports dated since 1987, to 
include x-rays and MRI reports, demonstrating current lateral 
joint line and patella-femoral changes in the left knee, with 
extensive meniscal disease, a suspected torn anterior 
cruciate ligament, and severe medial and lateral compartment 
changes.   

I. Increased rating
a. Residuals of a left knee injury.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet.App. 505 (2007). The analysis 
in the following decisions is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

With respect to instability of the left knee, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

When evaluating a loss in the range of motion, consideration 
is given to the degree of functional loss caused by pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995). In DeLuca, the 
United States Court of Appeals for Veterans Claims explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups." Id. at 206.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis. Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance. It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements. The functional loss may be due to absence 
of part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion. 
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the 
joints that the factors of disability reside in reductions of 
their normal excursion of movements in different planes. 
Inquiry will be directed to these considerations: (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations. For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

In a precedent opinion by VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disorder includes both arthritis and 
instability, provided, of course, that the degree of 
disability is compensable under each set of criteria. 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).

The evaluation of the same disability under various 
diagnoses, however, is to be avoided. 38 C.F.R. § 4.14 
(2007). Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 
Id.

The veteran's residuals of a left knee injury are currently 
rated as 20 percent disabling under Diagnostic Code 5010-
5261. Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned. 38 C.F.R. § 4.27. Arthritis due to trauma is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010. limitation of 
extension of the left leg is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Under Diagnostic Code 5261, limitation of extension of the 
left leg limited to 15 degrees warrants a 20 percent 
evaluation, limitation of extension to 20 degrees warrants a 
30 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 
5261. 

Under Diagnostic Code 5256, where there is favorable 
ankylosis of the knee in full extension, or in slight flexion 
between 0 and 10 degrees a 30 percent evaluation is 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5256. The 
veteran has not exhibited any ankylosis of the left knee and 
this Code is not applicable.

Under Diagnostic Code 5260, limitation of flexion of the left 
leg limited to 30 degrees warrants a 20 percent evaluation, 
limitation of flexion to 15 degrees warrants a 30 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
malunion of the tibia and fibula, with moderate knee or ankle 
disability, warrants a 20 percent evaluation, with marked 
knee or ankle disability, warrants a 30 percent evaluation. 
Code 2562.

None of the other Diagnostic Codes addressing disabilities of 
the knees and legs offer any higher evaluations than the 
currently assigned 20 percent rating. 38 C.F.R. § 4.71a.

The most recent medical evidence found in the March 2004 and 
April 2008 VA examinations reveals a left knee disability, 
however, it does not indicate any ankylosis, or tibia and 
fibula impairment.  Therefore diagnostic codes 5256 and 5262 
are not applicable.  

The only Codes applicable are 5260 and 5261 for limitation of 
flexion and of extension. At the March 2004 VA examination 
the veteran's range of motion was extension from -5 and 
flexion to 90 degrees.  This equated to non compensable 
ratings under Codes 5260 and 5261.  At the April 2008 VA 
examination the range of motion was extension of 10 degrees 
and 90 degrees of flexion.  This equated to a 10 percent 
rating for extension under Codes 5261 and a non compensable 
rating under Code 5260.

Based on the available medical evidence, the Board finds no 
basis to grant a rating in excess of 20 percent for the 
service-connected residuals of a left knee injury. The 
competent medical evidence shows neither nonunion of the 
tibia or fibula; any findings of ankylosis in the left knee; 
or any compensable limitation of flexion of the left leg. The 
current level of limitation of extension meets the criteria 
for a 10 percent rating. 

The Board has reviewed all the medical evidence of record, 
including VA Medical Center treatment notes and examinations, 
but finds that they too fail to support the grant of a rating 
in excess of 20 percent.

Although higher ratings may be assigned on account of pain 
causing additional functional loss, DeLuca, the salient point 
is that even though the veteran complained of pain, 
consideration of 38 C.F.R. §§ 4.40, and 4.45 does not lead 
the Board to conclude that the functional loss he experiences 
in the left knee equates to a higher rating under any 
pertinent Diagnostic Code. There is no basis for an increased 
evaluation due to limitation of motion under DeLuca. Indeed, 
even if the Board conceded that the veteran's pain resulted 
in disability that equated to an additional limitation of 
flexion and/or extension of several degrees, he would still 
need a significant additional loss of motion to warrant an 
increased rating. Such is not objectively present. Therefore, 
even taking into account the veteran's losses due to pain, 
the Board concludes that his adverse symptomatology did not 
equate to the criteria for a higher evaluation under 
Diagnostic Codes 5256, 5260, 5261, or 5262. 38 C.F.R. §§ 4.2, 
4.3, 4.7, 4.45, 4.71a; DeLuca.

b.  Left knee instability

Under Diagnostic Code 5257, other impairment of the knee; 
slight recurrent subluxation or lateral instability warrants 
a 10 percent evaluation; moderate warrants a 20 percent 
evaluation; and, severe warrants a 30 percent evaluation. 
Code 5257.

The veteran is currently assigned a 10 percent evaluation 
under this Code.  The Board notes that a review of the 
medical evidence of record is devoid of any evidence of 
chronic recurrent subluxation or lateral instability for the 
left knee. The VA examiner in April 2008 specifically found 
no evidence of left knee instability or subluxation. Thus, a 
higher rating is not warranted for left knee instability.

Based on the available medical evidence, the Board finds no 
basis to grant a rating in excess of 10 percent for the 
service-connected left knee instability. The medical evidence 
shows neither instability nor subluxation. The current level 
of disability is no more than slight. 

The Board has reviewed all the medical evidence of record, 
including VA Medical Center treatment notes and examinations, 
but finds that they too fail to support the grant of a rating 
in excess of 10 percent.

II-  Service connection right knee 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service. 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303. 

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Certain chronic diseases, including arthritis may be presumed 
to have been incurred during service if they become disabling 
to a compensable degree within one year of separation from 
active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability. Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others. Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999). The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another. Evans v. West, 12 Vet. App. 22, 30 (1999).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). However, these statements must be 
viewed in conjunction with the objective medical evidence.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence. The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999). In addition, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998). Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Finally, a medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993). In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

The veteran reported injuring his right knee during service 
in a truck accident.  The Board notes, however, that the 
veteran's service records as well as his separation 
examination from service are entirely silent as to any right 
knee injury.  While the records note the veteran was injured 
in a truck accident, the only injury noted is an aggravation 
of his preexisting left knee injury.  

A private physician, Dr. Balduini, has provided an opinion 
which attributed the veteran's right knee disorder to his 
military service; specifically to his involvement in an in-
service motor vehicle accident. While the physician indicated 
in October 2005 that, "the type of pathology that [veteran] 
now demonstrates in his right knee ....., in my opinion, is 
most certainly related to the type of trauma he sustained 
related to the motor vehicle accident while he was in the 
service," his opinion, as noted above, is inadequate as it 
is unsupported by any clinical evidence.

While the service medical records document that the veteran 
was treated for aggravation of a preexisting left knee injury 
in service in 1952 in a truck accident, the record is devoid 
of any evidence that the veteran complained of, was treated 
for, or was diagnosed with a right knee injury in service.  
The first evidence of a right knee disorder was in the late 
1980s.

In contrast, the April 2008 VA examiner, after examining the 
veteran, and after reviewing the claim folders, noted that 
the claims file contains no documentation of any treatment 
for a right knee condition. The examiner opined that it was 
unlikely that the veteran's current right knee condition was 
related to his military service, and that his current 
symptoms were not related to service.

The Board may appropriately favor the opinion of one 
competent medical authority over another. See Owens v. Brown, 
7 Vet. App. 429, 433 (1995). Here the Board favors the VA 
examiner's opinion expressed in April 2008 because it is 
based on an appraisal of the service medical records and all 
post service records which show that the veteran did not have 
a chronic right knee disability during his military service.

The only other evidence in support of the claim are the 
veteran's own statements and testimony to the effect that his 
claimed right knee disorder was the result of a truck injury 
during service.  However, as a layperson, he is not competent 
to provide a probative opinion on a medical matter, such as 
the etiology of the claimed disorder. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

The Board finds that, because the more probative evidence of 
record is against a link between military service and a right 
knee disorder, service connection for a right knee disability 
is denied.

The Board observes that while osteoarthritis of the right 
knee has been diagnosed this diagnosis was first made in the 
late 1980s, many years following the veteran's 1953 service 
separation. Thus, presumptive service connection may not be 
granted pursuant to 38 C.F.R. §§ 3.307, 3.309.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for residuals of a left knee injury, 
currently evaluated as 20 percent disabling, is denied.

A higher initial rating for left knee instability, currently 
evaluated as 10 percent disabling, is denied.

Service connection for a right knee disorder is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


